         Case 1:18-cv-08824-LAP Document 84 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTEL, INC.,

                      Plaintiff,
                                              No. 18 Civ. 8824 (LAP)
-against-
                                                        ORDER
ANIMEFUNSTORE, ET AL.,,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court has reviewed Plaintiff’s letter dated May 14, 2020,

updating the Court as to the status of the action and the parties’

proposed next steps.      (See dkt. no. 83.)     Counsel shall appear for

a telephonic conference on June 5, 2020, at 10:00 a.m. EST.              The

dial in for the conference is (888) 363-4734, access code: 4645450.

The parties are directed to call in promptly at 10:00 a.m.

SO ORDERED.

Dated:       New York, New York
             May 15, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
